Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on 05/20/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-5, 19, and 20 are generic to all species.  This is not found persuasive because individual claims being generic in nature does not preclude other claims from being drawn to distinct species.
The requirement is still deemed proper and is therefore made FINAL.

Applicant has elected Species I drawn to FIG. 1, and indicates claims 1-5 and 12-20 are readable on the species.
The examiner agrees that claims 1-5, 12-14, and 16-20 read on the species encompassed by FIG. 1; However:

Regarding claim 15, the claim requires a protrusion surrounding an inlet of the suction port. FIG. 1 does not account for this feature (these embodiments can be seen in FIG. 35 at element 24 for example).

s 6-11 and 15, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/24/2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
The last line of Claim 1 recites the term “section port”, this should be amended to read “suction port”.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16-18 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the frame surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the frame surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rotation axis direction" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The term should read “rotation axial direction”.
Claim 17 recites the limitation "the frame surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the recess" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the frame surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the recess" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller et al (US PGPub No. 2004/0057848).

Haller teaches:

limitations from claim 1, a compressor (20) comprising: a container (88, 166) provided with an oil reservoir (58) which is provided at a bottom portion of the container to allow oil to be collected in the oil reservoir (FIG. 4; paragraph 36); an electric motor mechanism (90) supported in the container; a rotary shaft (46) configured to receive a rotary driving force from the electric motor mechanism (paragraph 35); a compression mechanism (22, 24) provided in the container and configured to compress refrigerant by rotation of the rotary shaft (paragraph 33); 

limitations from claim 2, wherein the suction pipe (86) is connected to the container (166) such that a position of a center G of gravity of the connection port (center of the port in the vertical direction of FIG. 4) in the rotation axial direction is located to fall within a range of a length of the rib (82, 312) in the rotation axial direction (see FIG. 4 wherein the rib and the port overlap vertically);

limitations from claim 4, wherein the rib (82, 312) is provided between the connection port (at 86) and the oil reservoir (58) in a circumferential direction of the rotary shaft in the first flow passage (see FIG. 4; and also alternatively FIG. 2 and ports 86a-b at different circumferential points);

limitations from claim 5, wherein the rib (82, 312) is provided between the oil reservoir (58) and the suction port (85) in the circumferential direction of the rotary shaft in the first flow passage (see FIG. 4; and also alternatively FIG. 2 and ports 86a-b at different circumferential points);






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haller et al (US PGPub No. 2004/0057848).

Haller teaches:

limitations from claim 20, a refrigeration cycle apparatus provided with the compressor of claim 1 (see paragraph 42 teaching a refrigeration system, it is widely known in the art of refrigerant compressors and their systems to include a cycle apparatus to utilize the compressed refrigerant for cooling and then return the refrigerant to the compressor for compression and reuse and it would have been obvious to one of ordinary skill in the art of refrigerant compressors to provide such a cycle in Haller to complete the circuit);



Allowable Subject Matter
s 3 and 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Haller is the closest prior art;
Regarding claim 3, Haller does not teach that the rib is at any point located in the oil reservoir;
Regarding claim 12, the rib 82, 312 of Haller does not divide a surface of the frame 62 into an inlet vicinity and the rest of the surface;
Regarding claims 16-17, Haller does not teach one or more ribs wherein the ribs extend radially from a center portion of the frame such that an end portion of the ribs adjoining the compressor shaft is spaced from a recess of the frame; Haller teaches that ribs 82, 312 are connected to the frame 62.
Regarding claim 18, Haller does not teach one or more ribs wherein the ribs extend radially from a center portion of the frame such that an end portion of the ribs adjoining the suction port is closer to the container 166 than the inlet ~85; Haller teaches that ribs 82, 312 are at every point closer to the inlet at 85.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746